DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that it is not clear exactly what the “micoscale model” or the “VAR model” is intended to “model” or operate to affect the claimed apparatus or method, or what physical form such a “model is intended to embody with respect to apparatus claims 1-6, or how or in what manner such a model is associated with the rest of the claimed structure, making the scope of the above claims indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,193,889 to Lane et al (Lane et al). Lane et al teaches a method and apparatus for vacuum arc remelting including a crucible (18) with a side wall having an interior and exterior (see figure 1 for example) a bottom plate (20) attached to the side wall, an electrode (48) connected to a stinger and ram or drive apparatus within the crucible “proximate” (near, which is a relative term that is met by the arrangement of Lane et al) the interior, an ingot (above the bottom plate 20) within the crucible including a crown and shelf and a vibration source (68) at the exterior of the crucible and “proximate” to the crown and shelf showing all aspects of claims 1 and 4-6, since the limitation of a “microscale model” without any recitation of function or structure can be fairly met by any control or operation associated with the vibration source of Lane, such as an on-off switch or operator control.
 With respect to claims 2 and 3, the vibration source of Lane et al includes an ultrasonic transducer (68) connected to a mechanical vibration arrangement (64). 

Allowable Subject Matter
Claims 7-15 and 17 are allowed.
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  All of the above claims are allowable or would be allowable over the cited prior art at least because none of the cited prior art show or fairly suggest either a mobile vibration source (Lane the closest prior art has a fixed vibrator) which would allow for the movement of the vibrator to keep the vibrator aligned with the crown and shelf of the ingot being melted.

Response to Arguments
Applicant's arguments filed on 4/11/2022 have been fully considered but they are not fully persuasive. Initially it is noted that Applicant’s amendments have overcome both the rejections under 35 USC 112(d) and the art rejections under 35 USC 102 and 103 of claims 7-15 and 17-19, these rejections have been withdrawn.
However, Applicant’s argument that the terms “a micoscale model” and “a VAR model” are explained in the specification and are thereby definite is not persuasive since as stated above the claims do not recite how, where or in what manner these models (which suggest some type of programming or controller is required) are connected to or associated with the rest of the physical apparatus of the instant claims rendering the scope of the claims indefinite at least in this respect. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk